Order, Supreme Court, New York County (H. Schwartz, J.), entered on June 2, 1981, unanimously affirmed, without costs and without disbursements, on condition defendant-respondent pays $500 to plaintiff within 30 days after service of a copy of this court’s order with notice of entry. In the event of respondent’s failure to so comply, the order is reversed, without costs and without disbursements, and the motion for a default judgment granted. No opinion. Concur — Sullivan, J. P., Ross Carro, Silverman and Bloom, JJ.